Exhibit 10.39

LEASE GUARANTY

THIS LEASE GUARANTY (this “Guaranty”) is made as of this      day of
            ,         , by SONIC AUTOMOTIVE, INC., a Delaware corporation
(“Guarantor”), in favor of                     , a                     
(“Landlord”).

WHEREAS,                     , a                      (“Tenant”), and Landlord
executed that certain Lease Agreement, dated             ,          (the
“Lease”), the terms and conditions of which Lease are hereby incorporated by
reference, for certain premises located at                     ,
                    ,                      (the “Premises”); and

WHEREAS, Landlord under the Lease requires as a condition to its execution of
the Lease that Guarantor guarantee the performance and obligations of Tenant
under the Lease. Guarantor desires to have Landlord and Tenant enter into the
Lease and therefore desires to guaranty Tenant’s performance under the Lease as
hereinafter provided.

NOW, THEREFORE, in consideration of, and as an inducement for the granting,
execution and delivery of the Lease, and in further consideration of the sum of
One Dollar ($1.00) and other good and valuable consideration paid by Landlord,
the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
covenants as follows:

1. Guaranty. Guarantor absolutely, unconditionally and irrevocably guarantees to
Landlord the full, faithful and prompt performance of all obligations imposed on
Tenant by the terms of the Lease, including, but not limited to: (a) the payment
of any and all Rent payable by Tenant under the Lease, and (b) the performance
and observance of all the covenants, terms, conditions and agreements of the
Lease (including, without limitation, Section 3(c) thereof) to be performed and
observed by Tenant. Guarantor does hereby become surety to Landlord for and with
respect to all of the aforesaid obligations of Tenant under the Lease.

2. Covenants. If Tenant defaults in the payment of any Rent payable by Tenant
under the Lease or in the performance of any of the covenants, terms, conditions
and agreements contained in the Lease, Guarantor will immediately: (a) pay such
Rent to Landlord and any arrears thereof; (b) faithfully perform and fulfill all
of such covenants, terms, conditions and agreements; and (c) pay the Landlord
all damages, costs and expenses that may arise in consequence of any default by
Tenant under Lease (including, without limitation, all Reasonable Attorneys’
Fees (as defined hereafter) incurred by Landlord or caused by any such default
and/or by the enforcement of this Guaranty). This Guaranty is a primary,
absolute, continuing and unconditional guaranty of payment and of performance
and not of mere collection. Guarantor’s liability hereunder is direct and may be
enforced without Landlord being required to resort to any other right, remedy or
security. The validity of this Guaranty and the obligations of Guarantor
hereunder shall not be terminated, affected or impaired by reason of the
assertion or the failure to assert by Landlord against Tenant of any of the
rights or remedies reserved to Landlord pursuant to the provisions of the Lease.

3. Non-Release. This Guaranty shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way impaired by:
(a) any amendment or modification of, or supplement to, or extension or renewal
(pursuant to an option granted, holding over, or otherwise) of the Lease
(whether material or otherwise) or any assignment or transfer thereof, all of
which Guarantor hereby consents to; (b) any exercise or non-exercise of any
right, power, remedy or privilege under or in respect of the Lease or this
Guaranty or any waiver, consent or approval by Landlord with respect to any of
the covenants, terms, conditions or agreements contained in the Lease or any
indulgences, forbearance or extensions of time for performance or observance
allowed to Tenant from time to time and for any length of time; (c) the
voluntary or involuntary liquidation or dissolution of Tenant, the sale of
substantially all of the assets of Tenant, the marshaling of assets on
liabilities, receiverships, conservatorship, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganizations, arrangement, composition or
readjustment of, or other similar proceeding affecting Tenant or any of Tenant’s
assets; (d) any limitation on the liability or obligation of Tenant under the
Lease or its estate in bankruptcy or of any remedy for the enforcement thereof,
resulting from the operation of any present or future provision of the National
Bankruptcy Act



--------------------------------------------------------------------------------

or other statute or from the decision of any court; or (e) any extension,
forbearance or leniency extended by Landlord to Tenant.

4. Rejection of Lease. This Guaranty will continue unchanged by any bankruptcy,
reorganization or insolvency of Tenant or any successor or assignee thereof, or
by a disaffirmance or abandonment by a trustee of Tenant. If the Lease is
rejected or disaffirmed by Tenant or Tenant’s trustee in bankruptcy pursuant to
any bankruptcy law or any other law affecting creditor’s rights, then Guarantor
shall, and does hereby (without the necessity of any further agreement or act)
assume all obligations and liabilities of Tenant under the Lease to the same
extent as if: (a) Guarantor were originally named Tenant under the Lease; and
(b) there had been no such rejection or dissafirmance. Guarantor shall, upon
Landlord’s request, promptly confirm in writing such assumption. No limitation
on the liability of Tenant under the Lease which may now or hereafter be imposed
by any federal, state or other statute, law or regulation applicable to such
proceedings shall in any way limit the obligation of Guarantor hereunder, which
obligation is co-extensive with Tenant’s liability set forth within the Lease
without regard to any such statutory or legal limitation.

5. Waiver. Guarantor has been advised of and hereby waives and agrees not to
assert or take advantage of any of the following rights: (a) presentment, demand
for payment, and protest of non-performance under the Lease; (b) notice of any
kind, including but not limited to notice of acceptance, notice of default
and/or notice of any obligations or liabilities contracted or incurred by
Tenant; (c) any right to require Landlord to enforce its rights and remedies
against Tenant under the Lease or otherwise; (d) any right to require Landlord
to proceed against any security held from Tenant or any other penalty; (e) any
and all right of subrogation; (f) any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure of Landlord to file or enforce a claim against the estate
(in administration, bankruptcy or any other proceeding) of any other person or
persons; (g) any defense based upon an election of remedies by Landlord; (h) any
invalidity, irregularity or unenforceability, in whole or in part, of any one or
more provisions of the Lease; and (i) any defense based upon Sections 49-25
and/or 49-26 of the Code of Virginia (1950), as amended.

6. Joint and Several Liability. Guarantor’s liability shall be primary and joint
and several with that of Tenant, notwithstanding the fact that Guarantor has had
no prior notice of any default or of any forbearance or extension. Landlord may
proceed against Guarantor under this Guaranty without initiating or exhausting
any legal remedy against Tenant and may proceed against Tenant and Guarantor
separately or concurrently. This is a guaranty of payment and not of collection.

7. Assignment by Landlord. Landlord may, without notice, assign this Guaranty in
whole or in part and no assignment or transfer of the Lease shall operate to
extinguish or diminish the liability of the Guarantor hereunder.

8. Tenant’s Affiliates. Landlord may enter into leases with Affiliates of
Tenant. As an inducement to Landlord entering into leases with Tenant’s
Affiliates: (a) Guarantor hereby unconditionally and irrevocably subordinates
all payments due or to become due by Tenant by reason of any and all debts and
other obligations, including the obligation to pay salaries or other
compensation, and (b) Guarantor, Tenant and Tenant’s Affiliates shall not
receive or collect any payments, dividends, disbursements, distributions,
contributions or any other sums from Tenant or Tenant’s Affiliates at any time
after an Event of Default has occurred under the Lease or any other lease
between Landlord and: (i) Tenant; (ii) any Affiliate of Tenant; (iii) Guarantor;
or (iv) any Affiliate of Guarantor.

9. Representations, Warranties and Covenants. Guarantor hereby represents,
warrants and covenants to Landlord as follows:

(a) Change in Financial Condition. The financial statements of Guarantor, and
the notes related thereto, included in the Form 10K for the fiscal year ended
            ,          and 10Q for the quarter ended             ,         ,
present fairly the consolidated financial condition of Guarantor as of the dates
indicated and the results of the operations and changes in consolidated cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis; and as of the date of this Guaranty, there has occurred no material
adverse change in the financial condition of Guarantor since the date of such
financial statements.

 

- 2 -



--------------------------------------------------------------------------------

(b) Proceedings. There is no action, suit, litigation or proceeding pending or,
to the knowledge of Guarantor, threatened against the Tenants, Guarantor, or the
Premises that could reasonably be expected to have a material adverse effect on
the financial condition of Guarantor or its ability to execute or deliver, or
perform its obligations under, this Guaranty.

(c) Financial Statements. Guarantor shall provide Landlord and any mortgagee (as
defined in the Lease), at the times set forth herein (or more often as may be
reasonably requested by Landlord), the following financial information during
the Lease Term (as defined in the Lease); (i) within forty-five (45) days after
the end of each fiscal quarter, Guarantor-prepared year-to-date financial
statements of Guarantor, prepared in accordance with generally accepted
accounting principles (“GAAP”) consistently applied (the “Quarterly
Statements”); and (ii) within ninety (90) days after the end of each fiscal year
of Guarantor, annual financial statements prepared in accordance with GAAP,
consistently applied, audited or reviewed by an independent certified public
accountant (the “Annual Statements”).

(d) EBTDAR to Rent Ratio Certification. Guarantor shall provide to Landlord,
within forty-five (45) days after the end of each fiscal quarter, a written
calculation, prepared by Guarantor and certified by Guarantor’s chief financial
officer, evidencing that Guarantor shall have maintained a EBTDAR to Rent Ratio,
during the past four (4) calendar quarters taken as a whole, of no less than 1.5
to 1.0, based on the Quarterly Statements and Annual Statements delivered to
Landlord pursuant to Section 9.1(c) above. For purposes of this Guaranty,
“EBTDAR Ratio” shall mean the quotient of (i) the sum of Guarantor’s net income
(computed in accordance with GAAP, consistently applied) plus (A) income taxes,
(B) all rent payable under all leases for real property and improvements that
Guarantor has agreed to guarantee (“Aggregate Rent Obligations”),
(C) depreciation and amortization, (D) the annual LIFO adjustment, and (E) other
non-cash expenses, less recurring capital expenditures and principal payments
under long-term debt, divided by (ii) the Aggregate Rent Obligations. Guarantor
shall provide to Landlord, within ten (10) days after request, all evidence
reasonably requested supporting the EBTDAR to Rent Ratio calculations delivered
to Landlord.

(e) Liquidity Ratio Certification. Guarantor shall provide to Landlord within
forty-five (45) days after the end of each fiscal quarter, a written
calculation, prepared by Guarantor and certified by Guarantor’s chief financial
officer, evidencing that Guarantor shall have maintained a Liquidity Ratio
during the past four (4) calendar quarters taken as a whole, of no less than
1.25 to 1.00, based on the Quarterly Statements and Annual Statements delivered
to Landlord pursuant to Section 9.1(c) above. For purposes of this Guaranty,
“Liquidity Ratio” shall mean the ratio of current assets to current liabilities,
both computed in accordance with GAAP, consistently applied, except that current
liabilities shall mean all current liabilities, including all floorplan
borrowings, but excluding other indebtedness under short-term bridge facilities
and revolving credit agreements.

10. Miscellaneous

(a) No Waiver;. All of Landlord’s rights and remedies under the Lease and under
this Guaranty are intended to be distinct, separate and cumulative and no such
right and remedy therein or herein mentioned is intended to be in exclusion of
or a waiver of any of the others. The failure of Landlord to enforce any of the
respective rights or remedies hereunder, or to promptly enforce any such rights
or remedies, shall not constitute a waiver thereof nor give rise to any estoppel
against Landlord nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound and must expressly state that such right or
remedy has been or thereby is waived.

(b) Authority. Guarantor represents and warrants to Landlord that: (i) the
execution and delivery of this Guaranty has been duly authorized by the Board of
Directors of Guarantor and constitutes Guarantor’s valid and legally binding
agreement in accordance with its terms; (ii) the making of this Guaranty does
not require any vote or consent of shareholders of Guarantor; and (iii) Tenant
is an indirect, wholly owned subsidiary of Guarantor. Guarantor hereby
acknowledges and agrees that the Leases to Tenant is a direct material benefit
to Guarantor, and that Landlord would not enter into the Lease without the
benefit of this Guaranty.

(c) Successors and Assigns. This Guaranty shall be legally binding upon
Guarantor and its successors and assigns (but in the event of an assignment,
Guarantor shall not be relieved of its obligations hereunder) and shall

 

- 3 -



--------------------------------------------------------------------------------

inure to the benefit of Landlord and its successors and assigns. Guarantor
hereby waives any acceptance of this Guaranty by Landlord and this Guaranty
shall immediately be binding upon Guarantor.

(d) Governing Law. This Guaranty shall be governed by the laws of the
Commonwealth of Virginia without regard to conflicts of laws principles thereof.

(e) Reasonable Attorney’s Fees. As used herein, the term “Reasonable Attorney’s
Fees” shall mean reasonable attorney’s fees actually incurred (based on the
actual number of hours worked by outside legal counsel and paralegals multiplied
by their usual and customary hourly rates then in effect) and actual
out-of-pocket legal expenses.

(f) Invalidity. The invalidity or unenforceability of any term herein shall not
affect the validity or enforceability of any other term.

(g) Waiver of Jury Trial. TO THE EXTENT ALLOWED BY APPLICABLE LAW, GUARANTOR AND
LANDLORD HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER
OF THEM OR THEIR HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT TO LANDLORD’S ACCEPTING THIS GUARANTY.

(h) Terms. All capitalized terms used but not defined herein shall have the
meaning designated to them in the Lease unless otherwise set forth herein.

(i) Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Landlord under the Lease.

(j) No Subrogation; No Recourse Against Landlord. Notwithstanding the
satisfaction by Guarantor of any liability hereunder, Guarantor’s rights of
subrogation, contribution, reimbursement or indemnity, if any, or any right of
recourse to or with respect to the assets or property of Tenant, shall be
subject and subordinate to the rights of Landlord. Guarantor expressly agrees
not to exercise any and all rights of subrogation against Landlord.

(k) Amendment; Severability. Any amendments or modifications to this Guaranty,
in order to be effective, shall be in writing and executed by Landlord and
Guarantor. A determination that any provision of this Guaranty is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision, and any determination that the application of any provision of this
Guaranty to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to any
other persons or circumstances.

(l) Notice. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or certified mail or by depositing the same
with Federal Express or another reputable private courier service for next
business day delivery to the intended addressee at its address set forth in the
last section of this Agreement or at such other address as may be designated by
such party as herein provided. All notices, demands and requests shall be
effective upon such personal delivery, or one (1) business day after being
deposited with the private courier service, or two (2) business days after being
deposited in the United States mail as required above. Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given as herein required shall be deemed to be receipt of
notice, demand, or request sent. By giving to the other party hereto at least
seven (7) days’ prior written notice thereof in accordance with the provisions
hereof, each party shall have the right from time to time to change their
respective addresses and each shall have the right to specify as its address any
other address within the United States of America. The following addresses shall
be used for notice purposes:

 

- 4 -



--------------------------------------------------------------------------------

    If to Landlord:   c/o Capital Automotive REIT     with a copy to:       If
to Guarantor:   Sonic Automotive, Inc.       5401 E. Independence Blvd.      
Charlotte, North Carolina 28212       Attn:       Facsimile:

(m) Captions for Convenience. The captions and headings of the section and
paragraphs of this Guaranty are for the convenience of reference only and shall
not be construed in interpreting the provisions hereof.

(n) Successive Actions. Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time. No
action hereunder shall preclude any subsequent action, and Guarantor, hereby
waives any covenants to the maximum extent permitted by law not to assert any
defense in the nature of splitting of causes of action or merger of judgments.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor, intending to be legally bound hereby, has caused
this Guaranty to be executed, sealed and delivered the date first written above.

 

ATTEST:     GUARANTOR:       SONIC AUTOMOTIVE, INC.       a Delaware corporation
By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 

      Address:       5401 E. Independence Blvd.       Charlotte, NC 28212      
Attn:

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE 14d

TO

LEASE AGREEMENT

SUBLEASES, CONCESSIONS, AGREEMENTS OR LICENSE AGREEMENTS

Schedule 14d – Page 1

 

- 7 -